UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-2197



YOUSSOUF DIOUBATE,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 19, 2008             Decided:   October 15, 2008


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Fatai A. Suleman, AMITY, KUM & SULEMAN, P.A., Greenbelt, Maryland,
for Petitioner.    Gregory G. Katsas, Acting Assistant Attorney
General, Michelle Gorden Latour, Assistant Director, Jessica E.
Sherman, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Youssouf    Dioubate,   a       native   and   citizen   of   Guinea,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his second motion to reopen as untimely

and numerically barred.         We have reviewed the record and the

Board’s order and find that the Board did not abuse its discretion

in denying the motion.        See 8 C.F.R. § 1003.2(a) (2008).            To the

extent that Dioubate claims that the time limitation should have

been equitably tolled on the ground that he received ineffective

assistance of counsel, we find this claim foreclosed in light of

our recent holding in Afanwi v. Mukasey, 526 F.3d 788, 796-99 (4th

Cir. 2008) (holding that there is no constitutional right under the

Fifth Amendment to effective assistance of counsel in removal

proceedings).    Accordingly, we deny the petition for review.                We

deny Dioubate’s motion for leave to file supplemental materials.

We   dispense   with   oral   argument      because   the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              PETITION DENIED




                                       2